      [e33777-11153233547396eaf1_1.jpg] Siemens Financial Services, Inc.    
LOAN AND SECURITY AGREEMENT     (Healthcare Direct/Real Estate)    
Dated: May 19, 2011
#: 405-0001064-000

THIS LOAN AND SECURITY AGREEMENT (as amended, restated, supplemented, or
otherwise modified from time to time, and together with all annexes, exhibits,
and schedules attached hereto, this “Agreement”) is made as of May 19, 2011 (the
“Effective Date”) by and among G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC, a
Delaware limited liability company (“G&E Monument”), as a Borrower and as the
Borrower Representative (as defined in Section 14(c)); G&E HC REIT II ATHENS
LTACH, LLC, a Delaware limited liability company (“G&E Athens”); G&E HC REIT II
CAPE GIRARDEAU LTACH, LLC, a Delaware limited liability company (“G&E Cape
Girardeau”); G&E HC REIT II COLUMBIA LTACH, LLC, a Delaware limited liability
company (“G&E Columbia”); G&E HC REIT II JOPLIN LTACH, LLC, a Delaware limited
liability company (“G&E Joplin” and, together with G&E Monument, G&E Athens, G&E
Cape Girardeau, and G&E Columbia, the “Borrowers” and each a “Borrower”), each
having a principal place of business at 1551 Tustin Avenue, Suite 300, Santa
Ana, California 92705; and SIEMENS FINANCIAL SERVICES, INC., a Delaware
corporation having a principal place of business at 170 Wood Avenue South,
Iselin, New Jersey 08830 (“Lender”).

WHEREAS, Borrowers have applied to Lender for a loan secured by real property
and improvements.

WHEREAS, in reliance upon the representations made by Borrowers, and subject to
the terms and conditions of this Agreement, Lender has agreed to make a loan
(the “Loan”) to Borrowers in the original principal amount of Twenty-Five
Million and 00/100 Dollars ($25,000,000.00) (the “Loan Amount”).

NOW, THEREFORE, in consideration of the foregoing premises and in order to
induce Lender to make the Loan, Borrowers and Lender hereby agree as follows:

1. DEFINITIONS: As used in this Agreement, capitalized words and phrases shall
have the meanings set forth in ANNEX 1 attached hereto and made a part hereof.

2. LOAN AND SECURITY AGREEMENT: This Agreement sets forth the terms and
conditions upon which Lender shall lend to Borrowers and Borrowers shall borrow
from Lender. This Agreement constitutes a security agreement as to the
Collateral. This Agreement shall become effective at the time of its acceptance
by Lender (by execution hereof) at Lender’s corporate offices, by an authorized
representative of Lender.

3. THE LOAN:

(a) Disbursement. Lender hereby agrees, on the terms stated herein, to lend to
Borrowers on the date that the terms and conditions set forth in Section 4 have
been satisfied (the “Loan Date”), in a single disbursement of immediately
available funds, the Loan. The proceeds of the Loan shall be disbursed in
accordance with the Funding Schedule/Pay Proceeds Authorization in substantially
the form attached hereto as EXHIBIT A.

(b) Interest and Late Charges. Interest shall accrue on the outstanding
principal balance of the Loan at the rate of 5.83% per annum (the “Interest
Rate”); provided, however, that Borrowers agree to pay on demand, as a late
charge, 1.3% per month, limited by the maximum rate permitted by law, of each
overdue amount (including accelerated balances) under the Loan Documents,
whether such amount is due prior to or after a Default. All calculations of
interest and fees shall be based on a 360 day year consisting of twelve
(12) thirty (30) day months, and shall be paid for the actual number of days
elapsed.

(c) Repayment.

(i) Unless accelerated in accordance with the provisions of this Agreement,
Borrowers shall repay the principal of and interest on the Loan in eighty-four
(84) equal monthly payments of principal and interest each in the amount of
$176,664.58 (mortgage style, as set forth on EXHIBIT B), in arrears, beginning
on June 19, 2011, and continuing on the last Business Day of each calendar month
thereafter (each, a “Payment Date”), with a final payment of all remaining
outstanding principal, interest, fees and costs due on June 19, 2018 (the
“Maturity Date”).

(ii) All amounts payable to Lender under the Loan Documents shall be made not
later than the date specified for payment, in lawful money of the United States
of America and in immediately available funds, free and clear of and without any
withholding, deduction, setoff or counterclaim of any kind. If any payment under
the Loan Documents is due on a day when banks are required to close in New
Jersey, such payment shall be due on the next succeeding Business Day. Except as
may otherwise be provided in the Loan Documents, payments shall be paid to
Lender at its address above or any other address designated by Lender in
writing.

(iii) All amounts paid shall be applied first to the payment of all expenses and
charges, including attorneys’ fees, actually incurred by Lender in the
protection of its rights or the pursuance of its remedies and to provide
adequate indemnity to Lender against all taxes and liens which by law have, or
may have, priority over the rights of Lender to any receipts or proceeds with
respect to the Collateral; second, to the payment of all other costs, expenses,
indemnities and amounts payable under the Loan Documents to the extent Lender is
aware of the same; third, to the payment of all interest accrued and payable
with respect to the Loan; and fourth, to the payment of principal on the Loan,
in inverse order of maturity. Anything herein to the contrary notwithstanding,
in the event that any payment of interest hereunder shall exceed the legal
limit, such amount in excess of such limit shall be deemed a payment of
principal hereunder.

(d) Prepayments. Except as otherwise provided in this Section 3(d), the Loan, or
any part thereof, may not be prepaid. Partial prepayments will be applied to the
most remote payment of principal due under this Agreement. Each prepayment,
whether voluntary, by reason of acceleration or otherwise, will be accompanied
by the amount of accrued interest on the amount prepaid, and the applicable
Prepayment Premium.

(i) Mandatory Prepayments:

(1) Concurrently with the disposition of any Collateral (other than dispositions
specifically permitted under this Agreement), Borrowers shall prepay the Loan in
an amount equal to the proceeds of such disposition (net of reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions, and transfer or similar taxes);

(2) Concurrently with the receipt of any proceeds of insurance or condemnation
awards paid in respect of any Collateral, Borrowers shall prepay the Loan in an
amount equal to such insurance or award proceeds, subject to Section 9 of this
Agreement and each Deed of Trust; and

(3) Concurrently with any issuance of equity interests directly by any Borrower,
Borrowers shall prepay the Loan in an amount equal to the proceeds of such
issuance (net of reasonable and customary costs and expenses actually incurred
in connection therewith, including legal fees and sales commissions, and
transfer or similar taxes).

(ii) Optional Prepayments. Provided that no Default then exists, Borrowers may
voluntarily prepay the principal balance of the Loan, in whole or in part on the
date that any installment payment is otherwise due, on or after May 19, 2013,
subject to the following conditions:

(1) Not less than thirty (30) days prior to the date upon which Borrowers desire
to make such prepayment, Borrower Representative shall deliver to Lender written
notice of Borrowers’ intention to prepay the Loan, which notice shall be
irrevocable and state the prepayment amount and the prepayment date (the
“Prepayment Date”);

(2) Borrowers shall pay to Lender, concurrently with such prepayment, a
prepayment premium (the “Prepayment Premium”) equal to the Yield Amount (as
hereinafter defined), provided, however, no Prepayment Premium shall be owing if
such prepayment is made on or after the date which is ninety (90) days prior to
the Maturity Date; and

(3) Borrowers shall pay to Lender all accrued and unpaid interest on the Loan
through the date of such prepayment on the principal balance being prepaid.
Partial prepayments will be applied to the most remote payment of principal due
under this Agreement.

(iii) Prepayment Premium. Borrowers acknowledge that the Loan was made on the
basis and assumption that Lender would receive the payments of principal and
interest set forth herein for the full term thereof. Therefore, whenever the
maturity of the Loan has been accelerated by Lender by reason of the occurrence
of an Event of Default, there shall be due, in addition to the outstanding
principal balance, accrued interest and other sums due hereunder, the Prepayment
Premium. If prior to the Maturity Date, an Event of Default exists and Lender
elects to declare the Loan immediately due and payable, the tender of payment by
Borrowers prior to the exercise of Lender’s remedies against the Collateral
shall be deemed to be an evasion of this prepayment provision, and such payment,
to the extent permitted by law, must also include liquidated damages in the
amount of the Prepayment Premium, it being acknowledged by Borrowers that
Lender’s actual damages in the event of such evasion are now and will then be
impossible to ascertain. No principal prepayment shall extend or postpone the
due date of any subsequent installment of principal or interest arising under
the Loan. Borrowers hereby expressly agree to pay the Prepayment Premium upon
the voluntary or involuntary prepayment of the Note, and acknowledge Lender’s
agreement to make the Loan on the terms contained herein constitutes adequate
consideration for the Prepayment Premium.

(iv) Calculation of Prepayment Premium. For purposes of the Loan and the Note,
the “Yield Amount” shall be the amount calculated as follows:

(1) Lender shall first determine, as of the Prepayment Date, the percentage, if
any, by which the Interest Rate exceeds the Interest Rate Swaps Rate (the
“Current Yield”) for obligations closest in maturity to the Maturity Date, as
reported in the most current Federal Statistical Release H.15 as of the
Prepayment Date. If publication of Federal Statistical Release H.15 is
discontinued, Lender, in its sole discretion, shall designate another similar
financial or governmental publication of national circulation to be used to
determine the Reference Rate;

(2) The difference calculated pursuant to Section 3(d)(iv)(1) above shall be
multiplied by the amount prepaid; and

(3) The product calculated pursuant to Section 3(d)(iv)(2) above shall be
multiplied by the quotient, rounded to the nearest one-hundredth of one percent,
obtained by dividing (i) the number of days from and including the Prepayment
Date to and including the Maturity Date, by (ii) 360;

provided that Borrowers shall not be entitled in any event to a credit against,
or a reduction of, the indebtedness being prepaid if the Interest Rate Swaps
Rate for obligations closest in maturity to the Maturity Date, as reported in
the most current Federal Statistical Release H.15 as of the Prepayment Date,
exceeds the Interest Rate or for any reason.

(e) Note. The Loan is evidenced by a promissory note (together with any and all
renewal, extension, modification or replacement notes executed by Borrowers and
delivered to Lender and given in substitution therefor, the “Note”) in form and
substance attached hereto as EXHIBIT C, prepared by and acceptable to Lender,
dated as of the date hereof, in the Loan Amount, duly executed by Borrowers and
payable to the order of Lender. At the time of the disbursement of the Loan or a
repayment made in whole or in part thereon, a notation thereof shall be made on
the books and records of Lender. All amounts recorded shall be rebuttably
presumptive evidence of (i) the principal amount of the Loan advanced hereunder,
(ii) any accrued and unpaid interest owing on the Loan, and (iii) all amounts
repaid on the Loan. The failure to record any such amount or any error in
recording such amounts shall not, however, limit or otherwise affect the
obligations of Borrowers under the Loan Documents to repay the principal amount
of the Loan, together with all interest accruing thereon.

4. CONDITIONS PRECEDENT: The obligation of Lender to make the Loan is subject to
the fulfillment of the following conditions precedent, each in form and
substance satisfactory to Lender:

(a) Documents to be delivered. The following documents shall have been duly
authorized, executed, and delivered by the parties thereto, shall be in full
force and effect and dated as of the date hereof (unless otherwise indicated),
and originals thereof shall have been delivered to Lender, together with all
schedules and exhibits thereto:

(i) this Agreement;

(ii) the Note;

(iii) the Deeds of Trust;

(iv) (1) from each Operating Subtenant, a Subordination, Nondisturbance and
Attornment Agreement, including, without limitation, tenant estoppel provisions,
each executed by Lender, Master Tenant, and the applicable Operating Subtenant,
and (2) from Master Tenant, a Subordination, Nondisturbance and Attornment
Agreement, including, without limitation, tenant estoppel provisions, for each
Property, each executed by Lender, Borrowers, and Master Tenant;

(v) the Environmental Indemnity Agreement;

(vi) the Parent Guaranty;

(vii) a Collateral Assignment of Proceeds for each Lease Letter of Credit;

(viii) each original Lease Letter of Credit, together with a transfer form
therefor, executed in blank;

(ix) the Collateral Assignment;

(x) the Distribution and Management Fee Subordination Agreement;

(xi) each Assignment and Consent Agreement;

(xii) a Funding Schedule/Pay Proceeds Authorization, in the form of EXHIBIT A
attached hereto;

(xiii) a certificate of Grubb & Ellis Healthcare REIT II, Inc., a Maryland
corporation, pertaining to such corporation, the Borrowers, and the Parent
Guarantor, executed by the secretary or assistant secretary of Grubb & Ellis
Healthcare REIT II, Inc., and including an additional certification by one other
officer of such corporation, attaching copies of (1) the certificate of
formation and operating agreement or articles of incorporation and bylaws (or
other formation documents), as the case may be, of each such entity; (2) written
consent of the board of directors of Grubb & Ellis Healthcare REIT II, Inc.
approving and authorizing each such entity’s execution, delivery, and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; (3) signature and incumbency certificates of the officers,
directors, and managers, as the case may be, of each such entity executing any
of the Loan Documents, each of which Borrowers hereby certify to be true and
complete, and in full force and effect without modification, it being understood
that Lender may conclusively rely on each such document and certificate until
formally advised by Borrower Representative of any changes therein; (4) good
standing certificates in the state of formation or incorporation of each such
entity and from any other state in which any such entity is required to qualify
to conduct its business; (5) the current rent roll of each Property and a copy
of the Lease and any property management agreement applicable thereto; and
(6) such other information or items as Lender may request;

(xiv) with respect to each Lockbox Account, a deposit account control agreement,
granting to Lender a security interest in such account, executed by Borrowers,
Lender, and the financial institution at which each such account is maintained
(pursuant to which, among other things, such financial institution agrees that
upon notice from Lender to such financial institution (which notice may be
delivered by Lender upon a Default), all such payments received in the accounts
will be promptly transferred to an account designated by Lender), and Borrowers
shall have taken such other actions as requested by Lender to confirm that
Lender’s security interest in each such Lockbox Account is perfected by control
as such term is used in Section 9-104 of the applicable Uniform Commercial Code;
and

(xv) any other document referred to in the definition of “Loan Documents” or
required by Lender.

(b) General Conditions.

(i) no Default has occurred and is continuing or would result from the
performance of any Loan Document;

(ii) since the date of the most recent financial statement provided to Lender,
there has been no material adverse change in the business condition (financial
or otherwise), operations, properties or prospects of any Borrowers, any Lease
Guarantor, any Tenant, or Parent Guarantor;

(iii) all representations and warranties contained herein and otherwise in
connection with the Loan shall be true and correct; and

(iv) Borrowers shall have delivered all documents requested by Lender hereunder
in each case in form and substance satisfactory to Lender.

(c) Lien Searches. Lender shall have received satisfactory Uniform Commercial
Code, judgment, lien, bankruptcy and pending litigation searches for Borrowers,
Parent Guarantor, and any other Person required by Lender, together with
evidence of any and all necessary releases and terminations required by Lender.

(d) Collateral. Borrowers shall have granted to Lender a continuing first
priority security interest in the Collateral (including pursuant to each Deed of
Trust, which shall constitute a first priority lien or security interest on the
Property subject thereto), and the Deeds of Trust, Uniform Commercial Code
financing statements (including fixture filings), and any other applicable
Collateral Documents shall have been filed or recorded with such authorities and
filing offices as Lender may deem necessary or advisable.

(e) Title Insurance. Borrowers shall, or shall cause the title insurer to,
deliver to Lender Title Policies in an aggregate amount of at least Twenty-Five
Million and 00/100 Dollars ($25,000,000.00), which shall, to the extent
available in the state in which the applicable Property is located, (i) contain
affirmative coverage providing substantially the same benefits to Lender as
would be provided by an ALTA Form 9 Endorsement or similar comprehensive
endorsement; (ii) specifically insure Lender that the surveys described below
describe the same real estate as is covered by the Title Policies; (iii) contain
such other endorsements and affirmative insurance as Lender reasonably may
require; and (iv) provide that Lender is protected against mechanics’ and
materialmen’s lien claims up to and through the Loan Date. Lender shall have
received and approved all underlying documents and instruments referred to in
the Title Policies or in any preliminary title report or commitment obtained
from the recorder’s office or other appropriate source. If requested by Lender,
appropriate provisions reasonably satisfactory to Lender for co-insurance and/or
reinsurance with direct access agreements shall also be obtained.

(f) ALTA/ACSM Surveys. Borrowers shall deliver, or shall cause to be delivered
to Lender, an ALTA/ACSM survey of each Property, prepared and certified by a
registered or certified land surveyor of the state in which such Property is
located, currently dated and prepared in accordance with the standards of an
As-Built Survey, in form and substance acceptable to Lender, certified to
Lender, Lender’s counsel, and the title insurance company issuing the applicable
Title Policy referred to above, showing, among other things, (i) no
encroachments by improvements located on adjoining property onto such Property;
and (ii) such additional information as reasonably may be required by Lender,
Lender’s counsel, and/or such title insurance company.

(g) Insurance. Lender shall have received evidence of the insurance coverage
required under the Loan Documents or otherwise required by Lender.

(h) Environmental Surveys. Lender shall have received and approved an
environmental site assessment for each Property, certified to Lender by a
qualified third party consultant approved by Lender, which shall (i) demonstrate
the absence of any existing or potential Hazardous Material contamination or
violations of Environmental Laws, except those disclosed in the reports as
acceptable to Lender in its sole and absolute discretion, (ii) include the
results of all sampling or monitoring to confirm the extent of existing or
potential Hazardous Material contamination at such Property, (iii) describe
response actions appropriate to remedy any existing or potential Hazardous
Material contamination, and report the estimated cost of any such appropriate
response, (iv) confirm that any prior removal of Hazardous Material or
underground storage tanks from such Property was completed in accordance with
Applicable Laws, and (v) otherwise conform with Lender’s reasonable requirements
therefore.

(i) Appraisals. Lender shall have received and approved an appraisal of each
Property, prepared by an independent appraiser selected by Lender, which
appraisal shall satisfy the requirements of the Financial Institutions Reform,
Recovery and Enforcement Act, relating to the fair market value of such
Property, its estimated useful life, its estimated value at the maturity of the
Loan, and such other standard issues and considerations as may be required by
Lender.

(j) Flood Hazard Determination Forms. Lender shall have received a flood hazard
determination form concerning each Property.

(k) Leases. Each Lease shall (1) contain a remaining term of not less than
fourteen (14) years from the Loan Date; (2) include renewal options; (3) be
structured as a triple net lease (i.e., the Tenant thereunder shall pay rent and
all taxes, insurance, and maintenance expenses pertaining to the Property
subject thereto); and (4) be in form and substance acceptable to Lender in all
respects. Each Sublease shall provide for the grant of a security interest in
all operating leases and licenses applicable to the facility subject to such
Sublease to the Master Tenant (and the assignment of such security interest to
the Lender shall be expressly permitted under the Master Lease and each
Sublease).

(l) Other Items pertaining to the Properties. Lender shall have received and
approved such other documents, property information, and other assurances as
Lender reasonably requires concerning the Properties, including, without
limitation, a property condition report and engineering and/or zoning permits as
required by Lender.

(m) Opinions. Lender shall have received and approved one or more written
opinions from counsel for Borrowers and Parent Guarantor, which counsel must be
acceptable to Lender, covering such matters as Lender may require, containing
terms acceptable to Lender, and dated as of the date hereof.

(n) Litigation. No litigation or proceedings shall be pending or, to any
Borrower’s knowledge, threatened against any Borrower or Parent Guarantor.

(o) Fees and Expenses. The Loan Fee and all other fees, expenses, and other
amounts due and owing to Lender have been paid in full. If any fee is not paid
in cash, Lender may, in its discretion, treat the fee as a principal advance
under this Agreement or deduct the fee from the Loan proceeds.

(p) Bank Accounts. Borrowers shall have opened the Lockbox Account.

(q) Other Deliverables. Lender shall have received and approved all other
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other documents or items which are provided for hereunder or which are
otherwise required by Lender.

5. SECURITY INTEREST:

(a) Grant of Security Interest. To secure all payments of principal and interest
under this Agreement and the payment and performance of all other obligations of
Borrowers to Lender under the Loan Documents (all hereinafter called
“Obligations”), each Borrower hereby grants to Lender a continuing first
priority lien and security interest in and to the following property, whether
now owned or hereafter acquired or arising, and wherever located (herein, the
“Collateral”):

(i) The Properties, which secure the Obligations pursuant to the Deeds of Trust.

(ii) (1) all properties, assets and rights of such Borrower, including but not
limited to such Borrower’s Accounts, Inventory, Equipment, Fixtures, Goods
(including computer programs embedded in Goods and any supporting information
provided in connection with a transaction relating to the program and
as-extracted collateral), General Intangibles (including but not limited to
things in action, payment intangibles, certificates of need, contracts, contract
rights, software, income tax refunds, copyrights, copyright applications,
licenses, permits, rights, patents, patent rights, patent applications,
franchise rights, distributorship rights, service marks, trademarks, trademark
rights, trademark applications, trade dress, formulae, customer lists, goodwill,
trade secrets and rights to sue and recover for infringement of patents,
trademarks and copyrights), Chattel Paper, Electronic Chattel Paper),
Instruments, Investment Property, Documents (including bills of lading, dock
warrants, dock receipts and warehouse receipts), Deposit Accounts, Commercial
Tort Claims, Letters of Credit and Letters of Credit Rights, supporting
obligations (all as such terms are defined in the applicable Uniform Commercial
Code), and monies and books and records, wherever located; (2) all accessions,
attachments, replacements, substitutions, modifications and additions to any and
all of such property described in (1) above; and (3) all products and Proceeds
of any and all of the foregoing (including insurance proceeds).

(iii) All capitalized terms used in the definition of Collateral in this
Agreement and not otherwise defined herein, but which are defined in the Uniform
Commercial Code, shall have the meaning given therein. If a term is defined
differently in Article 9 of the Uniform Commercial Code from another Article of
the Uniform Commercial Code, the term shall have the meaning specified in
Article 9.

(b) Cross-Collateralization. All collateral owned by Borrowers securing the
Obligations shall also secure all other present and future obligations of
Borrowers to Lender (excluding any consumer credit covered by the federal Truth
in Lending law, unless Borrowers have otherwise agreed in writing or received
written notice thereof). All collateral securing any other present or future
obligations of Borrowers to Lender shall also secure the Obligations.

(c) Collateral Locations. The locations of the Collateral are as set forth on
SCHEDULE I attached hereto and made a part hereof.

(d) Financing Statements. Each Borrower (i) authorizes Lender to file (and
Borrowers shall execute if requested by Lender) and (ii) irrevocably appoints
Lender its agent and attorney-in-fact to execute in the name of such Borrower
and file any Uniform Commercial Code financing statements (including any
amendments thereto) or similar filings with such authorities and with any filing
offices as Lender may determine are necessary or advisable to protect Lender’s
interest in the Collateral and/or the Loan Documents, and such Borrower agrees
to reimburse Lender upon demand for all costs incurred with respect thereto and
with respect to any lien, tax or other related searches (that Lender may
determine are necessary or advisable) performed by Lender (whether prior to or
after the date of this Agreement) in connection with any Loan transaction.

(e) Other Collateral. In addition, the Obligations are also secured by the
Collateral Documents.

6. REPRESENTATIONS AND WARRANTIES: Each Borrower represents and warrants to
Lender, with respect to the Loan, as of the Effective Date and the Loan Date
that:

(a) General Representations and Warranties.

(i) such Borrower is an entity duly and solely organized and validly existing in
good standing under the laws of the state of its incorporation/organization;

(ii) such Borrower has full power to own its properties, to carry on its
business as now being conducted and to execute, deliver and perform all of its
obligations under the Loan Documents;

(iii) such Borrower is not directly or indirectly controlled by, or acting on
behalf of, any person which is an “Investment Company”, within the meaning of
the Investment Company Act of 1940, as amended;

(iv) such Borrower and the Tenants have the requisite participation agreements
or provider numbers and have made all declarations and filings with all
applicable Governmental Authorities, self-regulatory authorities and all courts
and other tribunals and has obtained all governmental consents, franchises,
certificates, licenses, authorizations, approvals and permits (collectively,
“Permits”), including without limitation, those relating to such Tenant’s
operations as a healthcare provider, the lack of which could have a material
adverse effect on any Borrower or Tenant or any of Borrower’s or Tenant’s
business or operations. Each Permit is in full force and effect, and there is no
investigation, audit, claim, review or other action pending or threatened that
could result in a revocation, suspension, termination, probation restriction,
limitation or non-renewal of any participation agreement, provider number or
other Permit;

(v) such Borrower and the Tenants are in compliance in all material respects
with all applicable federal state, local and foreign laws, statutes, orders,
regulations, rules and ordinances (including, without limitation, healthcare
laws, fraud and abuse laws, Environmental Laws and anti-money laundering and
terrorism laws, regulations and executive orders) (collectively, “Applicable
Laws”), the failure to comply with which could have a material adverse effect on
any Borrower or Tenant or any Borrower’s or Tenant’s business or operations;

(vi) the execution, delivery and performance by such Borrower of the Loan
Documents and all other related instruments and documents have been duly
authorized by all necessary action of such Borrower and do not and will not
violate any provision of law, statute, rule or regulation, or any judgment,
franchise, permit, order, decree, ruling, writ or injunction of any court or
administrative body, or of such Borrower’s organizational or charter documents,
or the terms of any of its securities or result in the breach of, or constitute
a default under, or require any consent under, any indenture, bank loan, credit
agreement or other agreement or instrument to which any Borrower is a party or
by which any Borrower or any property of any Borrower may be bound or affected;

(vii) except for any mortgage, deed of trust, Uniform Commercial Code financing
statement filings, fixture filings or other recordings required hereunder with
respect to the Collateral and the creation of the security interests
contemplated hereby, no filings, recordations, notifications, registrations,
notarizations, authentications or other formalities or property, stamp or
similar taxes or duties and no approvals, licenses, orders, authorizations,
consents or undertakings of any governmental bodies or regulatory, supervisory
authorities are necessary or appropriate in connection with the execution,
delivery and performance by Borrowers of the Loan Documents or for the payment
to Lender of all sums hereunder or for the legality, validity, binding effect or
enforceability hereof or thereof;

(viii) each of the Loan Documents and all other related instruments and
documents have been duly executed and delivered by Borrowers and each
constitutes a legal, valid and binding obligation of Borrowers, enforceable in
accordance with its terms, subject to bankruptcy laws and other laws applicable
to creditors’ rights generally;

(ix) all financial statements and other related financial information furnished
to Lender by Borrowers and Parent Guarantor, and to the knowledge of Borrowers,
those furnished by the Lease Guarantors and the Tenants, have been prepared in
accordance with GAAP and fairly present, in all material respects, such entity’s
financial position and results of its operations as of the dates given on such
statements, including all material contingent liabilities; and all information
(taken as a whole) furnished to Lender by or on behalf of Borrowers and Parent
Guarantor, and to the knowledge of Borrowers, those furnished by the Lease
Guarantors and the Tenants, in connection with the Loan, whether on or before
the date hereof, is true and accurate in all material respects on the date such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect;

(x) such Borrower is, after giving effect to the transactions contemplated
hereby, solvent, able to pay its debts as they become due, has capital
sufficient to carry on its business, now owns property having a value both at
fair valuation and at present fair saleable value greater than the amount
required to pay its debts, and will not be rendered insolvent by the execution
and delivery of this Agreement and the other Loan Documents or by completion of
the transactions contemplated hereunder or thereunder;

(xi) there are no pending or, to such Borrower’s knowledge, threatened actions
or proceedings before any court, administrative agency or other dispute
resolution forum that could have a material adverse effect on any Borrower, the
Loan Documents, or the transactions thereunder, unless such actions have been
previously disclosed to Lender and consented to in writing by Lender;

(xii) such Borrower is not in default with respect to any of its existing
Indebtedness or under any material contract, lease or commitment to which it is
a party or by which it is bound, nor does such Borrower know of any dispute
regarding any contract, lease or commitment which, if adversely determined,
could have a material adverse effect on any Borrower;

(xiii) the subordination provisions of the Subordination Agreements are
enforceable against the parties thereto by Lender. Borrowers acknowledge that
Lender is entering into this Agreement and is making the Loan in reliance upon
the subordination provisions of the Subordination Agreements and this
Section 6(a)(xiii);

(xiv) the Loan Documents do not evidence a consumer transaction;

(xv) since the date of the most recent financial statement provided to Lender,
there has been no material adverse change in the business condition (financial
or otherwise), operations, properties or prospects of any Borrower, Parent
Guarantor, any other Guarantor, any Lease Guarantor, or any Tenant;

(xvi) no brokerage fees or commissions are payable by any Borrower in connection
with the Loan;

(xvii) such Borrower has no knowledge of any pending assessments or adjustments
of its income tax for any year and all taxes due have been paid, except as have
been disclosed in writing to Lender; and

(xviii) attached hereto as EXHIBIT D to this Agreement is a true and complete
description of the Lockbox Account and a true and complete list of all deposit
accounts and other bank accounts maintained by Borrowers as of the date hereof,
together with the name of each financial institution and account number with
respect thereto.

(b) Collateral and Property.

(i) Borrowers have good title to the Collateral free and clear of any liens and
encumbrances except those granted to Lender, and the security interest granted
to Lender herein, in the Deeds of Trust, and in the other Collateral Documents
will at all times constitute a valid, perfected and enforceable first priority
security interest in favor of Lender, subject to no other security interest,
mortgage, lien or encumbrance, except as may otherwise be permitted under the
Loan Documents;

(ii) there are no leases, property management agreements, or other agreements or
understandings concerning the use and management of the Properties to which any
Borrower or Parent Guarantor is a party, verbal or written, except as set forth
on SCHEDULE II;

(iii) to the knowledge of such Borrower, (1) each Tenant has full power and all
Permits necessary to own its properties, to carry on its business as now being
conducted and to execute, deliver and perform all of its obligations under the
applicable Lease, and (2) there is no default under any Lease;

(iv) except as may be reflected in any survey of the Properties provided to
Lender, no portion of any Property is located (1) in an area designated by
Federal Emergency Management Agency as a “Special Flood Hazard Area”, (2) in an
area classified as “wetlands” or (3) in an area designated by any federal, state
or local governmental or quasi-governmental agency as a “floodway,” special
flood hazard area or flood plain; and

(v) there are no agreements or understandings to which such Borrower is party
respecting the Collateral, whether verbal or written, other than those expressed
herein and Borrowers have not created any liens or encumbrances against the
Collateral except the lien created hereby and by the Collateral Documents.

Each request for an extension of credit constitutes a renewal of these
representations and warranties as of the date of the request.

7. COVENANTS: Borrowers hereby covenant and agree that until satisfaction of the
Obligations hereunder:

(a) General Covenants. Each Borrower shall:

(i) preserve and maintain its existence and all of its rights, privileges and
franchises, and continue the conduct of its present business in an orderly,
efficient and regular manner;

(ii) maintain, and cause all Tenants to maintain, all Permits, the lack of which
could have a material adverse effect on any Borrower or any Tenant or any
Borrower’s or any Tenant’s business or operations, and not materially amend,
modify, supplement or otherwise alter the nature, tenor or scope of any Permit;

(iii) remain in compliance, and cause all Tenants to remain in compliance, with
all Applicable Laws, the failure with which to comply could have a material
adverse effect on any Borrower or any Tenant or any Borrower’s or any Tenant’s
business or operations, including, without limitation, the laws, regulations,
orders, building restrictions and requirements of all governmental authorities
having jurisdiction over the Properties or any Borrower’s business and all
recorded covenants and restrictions affecting the Properties;

(iv) keep the Collateral (including, without limitation, the Properties) free
and clear of all security interests, liens (including judicial liens), charges,
encumbrances, taxes and assessments, except liens and security interests in
favor of Lender and as may be permitted under the Loan Documents, and keep the
Collateral comprised of tangible personal property at the Collateral Locations
as set forth on SCHEDULE I attached hereto and not change the location of any
such item without the prior written consent of Lender, which consent shall not
be unreasonably withheld;

(v) not make or pay any distribution, dividend, professional and/or management
fees or any loan repayments (including principal and interest) or any other
payment to any of its members, partners or any individual or entity that
maintains an ownership interest in such Borrower or to any of their affiliates
or to any individual or entity that acts as an officer, manager or director of
such Borrower, except to the extent that may be permitted in the Subordination
Agreements;

(vi) (1) retain possession of the Collateral and not sell, exchange, assign,
loan, deliver, lease, mortgage or otherwise dispose of such Collateral, other
than pursuant to the Leases; (2) not alter or permit the alteration of the
Collateral other than pursuant to the Leases; and (3) not use, operate or locate
the Collateral in any manner so as to cause it to be excluded from coverage by
any insurance required under the Loan Documents;

(vii) permit Lender upon advance notice to inspect the Properties and all
maintenance records thereto, if any, at any reasonable time during normal
business hours;

(viii) pay when due all license fees, charges, assessments, duties, privilege,
sales, use, excise, ad valorem, intangible, stamp, property, and other similar
taxes now or hereafter imposed upon or relating to the ownership, purchase,
sale, use or operation of the Collateral or this transaction (exclusive of
franchise taxes or taxes based upon the net income of Lender), and in the event
that Lender shall pay any such taxes, to reimburse Lender upon demand therefor,
and upon the request of Lender, deliver proof of the timely payment of all real
estate taxes related to the Properties;

(ix) not, directly or indirectly, engage principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation G or Regulation U issued
by the Board of Governors of the Federal Reserve System), not permit proceeds of
the Loan or other advance to be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, or in any manner which might cause the Loan or other advance or the
application of such proceeds to violate (or require any regulatory filing under)
Regulation G, Regulation T, Regulation U, Regulation X or any other regulation
of the Board of Governors of the Federal Reserve System, in each case as in
effect on the date or dates of the Loan or other advance and such use of
proceeds. Further, no proceeds of the Loan or other advance will be used to
acquire any security of a class which is registered pursuant to Section 12 of
the Securities Exchange Act of 1934;

(x) promptly and duly execute and deliver (or cause to be executed and
delivered) to Lender such further documents, opinions of counsel, resolutions,
officer’s certificates, instruments and assurances and take such further action
as Lender may from time to time reasonably request in order to carry out the
intent and purpose of the Loan Documents and to establish and protect the rights
and remedies created or intended to be created in favor of Lender hereunder,
including without limitation, the authorization to file any Uniform Commercial
Code financing statements, landlord and mortgagee waivers, or other documents
reasonably requested by Lender;

(xi) timely file any and all tax returns and tax filings required under any
governmental statute and pay and discharge, when due, all material obligations
to third parties, except those obligations being contested in good faith with
due diligence, and for which Borrowers shall have maintained, in accordance with
GAAP, adequate reserves for the payment of the same;

(xii) timely file, and cause the Tenants to timely file, any and all
notifications, reports, submissions, Permit renewals, cost reports, financial
reports and other reports required by Applicable Law, which reports shall be
materially accurate and complete in all respects and not misleading in any
respect and shall not remain open or unsettled;

(xiii) notify Lender at least thirty (30) days prior to changing its legal name,
address, identity, state of organization, organizational structure,
organizational identification number (if applicable) or social security or
taxpayer identification number (as applicable);

(xiv) notify Lender immediately upon receipt of notice of any lien, attachment
or judicial proceeding affecting the Collateral in whole or in part;

(xv) notify Lender immediately upon Borrowers’ receipt of notice of any
investigation or audit, or pending or threatened proceedings related to any
material violation by any Borrower of any Tenant of any Applicable Law; and

(xvi) notify Lender immediately upon Borrowers becoming aware of the occurrence
of any Default.

(b) Reporting.

(i) Borrower Representative shall deliver to Lender (1) promptly when available,
and in any event, within one hundred thirty-five (135) days after the close of
each fiscal year of Borrowers, (A) a copy of the annual financial statements of
Borrowers (which shall be audited financial statements, if available), including
consolidated balance sheet, statement of income, statement of cash flows for the
fiscal year then ended and such other information (including nonfinancial
information) as Lender may request, in reasonable detail, prepared and certified
as true and correct by Borrowers; and (B) promptly, when available, a signed
copy of the complete income tax returns filed with the Internal Revenue Service
by Borrowers for the fiscal year covered by such financial statements;
(2) promptly when available, and in any event, within sixty (60) days following
the end of each fiscal quarter, a copy of the consolidated accrual basis
financial statements of Borrowers regarding such fiscal quarter, including
balance sheet, statement of income, statement of cash flows for the fiscal
quarter then ended and such other information (including nonfinancial
information) as Lender may request, in reasonable detail, prepared and certified
as true and correct by Borrowers’ chief financial officer or controller; (3) at
least thirty (30) days prior to the close of each fiscal year of Borrowers,
financial projections for Borrowers for the upcoming fiscal year, specifying the
assumptions used in creating such projections, together with copies of the
forecasted consolidated balance sheet, statement of income and retained
earnings, statement of cash flows for the upcoming fiscal year and such other
information (including nonfinancial information) as Lender may request, in
reasonable detail, prepared and certified in a manner acceptable to Lender;
(4) amended projections at any time that changes occur which cause a decrease in
projected income of Borrowers of 15% or more, in the aggregate, an increase in
projected expenses of Borrowers of 15% or more, in the aggregate, or any other
material adverse change; and (5) no later than forty-five (45) days after the
end of each fiscal quarter, a Compliance Certificate;

(ii) Borrower Representative shall deliver to Lender, promptly when available,
and in any event, within five (5) Business Days of receipt by any Borrower, any
and all financial statements, compliance certificates, budgets, notices,
operating plans, and reports, and any and all other documents, instruments,
statements, or similar items provided to any Borrower by any Tenant or Grubb &
Ellis Equity Advisors, Property Management, Inc., a Delaware corporation, or any
other manager of any Property;

(iii) Borrower Representative shall deliver to Lender a certificate signed by an
authorized officer of Borrower Representative, in the form of EXHIBIT F attached
hereto, to Lender no later than seven (7) Business Days after the end of each
calendar month, certifying and attaching the rent roll for the Properties,
current as of the last day of the calendar month then ended, and containing such
other information as Lender may request;

(iv) all financial statements and other related financial information furnished
to Lender by Borrowers, Parent Guarantor, the Lease Guarantors, and the Tenants
shall be prepared in accordance with GAAP and shall fairly present, in all
material respects, such entity’s financial position and results of its
operations as of the dates given on such statements, including all material
contingent liabilities; and all information (taken as a whole) furnished to
Lender by or on behalf of Borrowers, Parent Guarantor, Lease Guarantors, and the
Tenants in connection with the Loan shall be, true and accurate in all material
respects on the date such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect;

(c) Lockbox. To the extent that any Borrower opens any bank account after the
date hereof, Borrower Representative shall provide to Lender an updated EXHIBIT
D to this Agreement. Borrowers shall deliver to Lender, with respect to each
lockbox, deposit account and other bank account at any time maintained by any
Borrower, to the extent required by Lender, a deposit account control agreement,
granting to Lender a security interest in such account, in form and substance
satisfactory to Lender, executed by the financial institution at which such
account is maintained (pursuant to which, among other things, such financial
institution agrees that upon notice from Lender to such financial institution
(which notice may be delivered by Lender upon a Default), all such payments
received in the accounts will be promptly transferred to an account designated
by Lender), and shall take such other actions as Lender may request to confirm
that Lender’s security interest in such account is perfected by control as such
term is used in Section 9-104 of the applicable Uniform Commercial Code.
Borrowers shall ensure that all payments made to Borrowers and Master Tenant
pursuant to the Leases, including without limitation all payments of rent
pursuant to the Leases, and subsequent payment distributions to Borrowers are
paid directly into the Lockbox Account.

(d) Indebtedness. Borrowers shall not, directly or indirectly, create, incur,
assume, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness (other than the Loan and the Subordinated
Obligations) or other obligation without the prior written consent of Lender.

(e) Material Agreements.

(i) No Borrower shall enter into any material agreement, including, without
limitation, a Lease not set forth on SCHEDULE II hereto, without Lender’s prior
written consent.

(ii) In the event that any Borrower enters into a Lease not set forth on
SCHEDULE II attached hereto, Borrower Representative shall deliver, or cause to
be delivered, such certificates, financial statements, schedules, resolutions,
opinions of counsel, and any other document or item requested by Lender,
including, without limitation, (1) a Lease Guaranty with respect to such Lease
made by the equity holders of the Tenant(s) under such Lease, (2) a collateral
assignment of such Lease Guaranty to Lender, and (3) a collateral assignment of
all security pledged to any Borrower or Master Tenant, as the case may be,
pursuant to such Lease, each in form and substance satisfactory to Lender.

(iii) Upon execution thereof, no Borrower shall agree to any material amendment,
modification or waiver, or any termination, of any provision of a material
agreement without Lender’s prior written consent; provided, however, that no
Lease Document may be amended or otherwise modified in any respect without
Lender’s prior written consent. In the event of any renewal of any Lease, the
Lease Guaranty and Lease Security Agreement with respect to such Lease shall
continue in full force and effect.

(f) Change in Ownership. No Borrower shall cause, permit, or suffer any change
in capital ownership such that there is a material change, as determined by
Lender in its sole discretion, in the direct capital ownership of Borrowers.

(g) Equipment and Fixtures. Without Lender’s prior written consent, no Borrower
shall install any equipment or fixtures on any Property which are subject to a
lien or security interest in favor of the seller or any other third party, or
remove from any Property any equipment, machinery or fixtures used in connection
with the maintenance or operation of any Property unless replaced by articles of
equal suitability and value owned by Borrowers free and clear of any lien or
security interest.

(h) Insurance. Borrowers shall maintain the insurance required by the Loan
Documents. If at any time any structure on any Property is located in a Special
Flood Hazard Area under the Flood Disaster Protection Act of 1973, as amended,
Borrowers shall acquire and maintain flood insurance in an amount acceptable to
Lender. Upon the request of Lender, Borrower Representative shall deliver to
Lender a copy of each insurance policy, or, if permitted by Lender, a
certificate of insurance listing all insurance in force.

(i) Maintenance of Property. Borrowers shall (or shall take all appropriate
action under the Leases to cause the Tenants to) (i) maintain the Properties,
including the parking and landscaping portions thereof, in good condition and
repair; (ii) promptly make, or cause Tenants to make all necessary structural
and non-structural repairs to the Properties; and (iii) not demolish, alter,
remove or add to any improvements, excepting the installation or construction of
tenant improvements in connection with any Lease approved in accordance with the
Loan Documents. Borrowers shall (or shall take all appropriate action under the
Leases to cause the Tenants to) pay when due all claims for labor performed and
materials furnished therefor in connection with any improvements or construction
activities;

(j) Loans. No Borrower shall make any loans, advances or other extensions of
credit to any individual or entity except for extensions of credit in the nature
of accounts receivable or notes receivable arising from the sale or lease of
goods or services in the ordinary course of business to non-affiliated entities.

(k) Mergers and Acquisitions. No Borrower shall, without Lender’s written
consent, (i) enter into any consolidation, merger, or other combination, or
become a partner in a partnership, a member of a joint venture, or a member of a
limited liability company; (ii) acquire or purchase a business or its assets;
(iii) engage in any business activities substantially different from such
Borrower’s present business; or (iv) liquidate or dissolve such Borrower’s
business.

(l) Books and Records. Borrowers shall maintain adequate books and records and
allow Lender and its agents to examine, audit and make copies of books and
records at any reasonable time. If any of Borrowers’ books or records are in the
possession of a third party, Borrowers authorize that third party to permit
Lender or its agents to have access to perform examinations or audits and to
respond to Lender’s requests for information concerning such books and records.

(m) Use of the Properties. Borrowers shall cause Operating Subtenants to occupy
the Properties for the conduct of their regular business. No Operating Subtenant
will change its intended use of any Property without Lender’s prior written
approval. The Leases shall be fully subordinated to Lender’s lien at all times.

(n) Debt Service Coverage. The Borrowers shall not permit the Debt Service
Coverage Ratio for the immediately preceding twelve-month period to be less than
1.50 to 1.00, tested as of June 30, 2012, and as of the last day of each fiscal
quarter of the Borrowers thereafter.

8. DISCLAIMER OF WARRANTIES; LIMITATION OF REMEDIES; LIMITATION OF LIABILITY:
THIS AGREEMENT IS SOLELY A FINANCING AGREEMENT. IN NO EVENT SHALL LENDER BE
LIABLE (INCLUDING WITHOUT LIMITATION, UNDER ANY THEORY IN TORTS) FOR ANY LOSS OF
USE, REVENUE, ANTICIPATED PROFITS OR SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE USE, PERFORMANCE OR MAINTENANCE OF THE COLLATERAL, EXCEPT TO THE EXTENT THAT
ANY SUCH LOSS OF USE, REVENUE, ANTICIPATED PROFITS OR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGE IS CAUSED SOLELY BY THE INTENTIONAL
MISCONDUCT OF THE LENDER.

9. RISK OF LOSS; INSURANCE:

(a) Borrowers agree that Borrowers shall bear all risk of loss, damage to or
destruction of the Collateral. Borrower Representative shall give Lender prompt
written notice of any damage to or loss of the Collateral or of any occurrence
arising from the possession, use or operation of the Collateral resulting in
death or bodily injury, or damage to property. In the event of damage to any
item(s) of Collateral, Borrowers shall immediately place such item(s) in good
repair (with no abatement of payments under this Agreement), with the proceeds
of any insurance recovery applied to the cost of such repair. If, however, any
item(s) of Collateral shall become lost, stolen, destroyed, worn out, damaged
beyond repair, condemned, confiscated, seized or requisitioned (herein “Event of
Loss”), Borrowers shall, at the option of Lender, either replace the same with
like collateral in good repair (with no abatement of payments under the Loan
Documents) and execute any documents or instruments requested by Lender in order
to ensure a valid, perfected and enforceable first priority security interest in
such replacement collateral in favor of Lender, or pay to Lender on the next
scheduled payment date immediately following such Event of Loss, the remaining
unpaid principal balance of the Loan, all accrued and unpaid interest thereon,
plus all other amounts due and unpaid under this Agreement, whereupon this
Agreement shall terminate.

(b) Until satisfaction by Borrowers of the Obligations, Borrowers, at their
expense, shall, or shall cause the Tenants to, maintain comprehensive general
liability insurance (including, without limitation, business interruption
coverage) and “all risks” property insurance (including, without limitation,
flood and/or earthquake insurance, if required by Lender) covering the
Collateral (as primary insurance for Borrowers and Lender), in each case in an
amount acceptable to Lender and with carriers acceptable to Lender. The
liability insurance policy shall name Lender, and its successors and assigns, as
additional insured(s) and the property insurance policy shall name Lender, and
its successors and assigns, as lenders loss payee(s) to the extent its
interest(s) may appear, and both policies shall provide that they may not be
cancelled or altered without at least thirty (30) days’ prior written notice to
Lender, and its successors and assigns. Each Borrower irrevocably appoints
Lender its agent and attorney-in-fact for the purpose of adjusting and settling
any property insurance hereunder and endorsing in such Borrower’s name any
instruments or payments received in respect thereof. Borrower Representative
shall furnish to Lender, prior to the Loan Date, a certificate of insurance
showing that such coverage is in effect, together with the endorsements required
by Lender, however, Lender shall be under no duty either to ascertain the
existence of or to examine such insurance policies or to advise Borrowers in the
event that such insurance coverage does not comply with the requirements hereof.
If Borrower Representative fails to provide Lender appropriate evidence of
property insurance as required hereunder, Lender shall have the right, but not
the obligation, to obtain property insurance covering its interest in the
Collateral from an insurer of its choice, including an affiliate, and pay the
premium therefor on behalf of Borrowers. Lender may add the costs of acquiring
and maintaining such insurance and fees for its services in placing and
maintaining such insurance (collectively, “Insurance Charge”) to the amounts due
from Borrowers under this Agreement. Borrowers shall pay such Insurance Charge
in equal installments allocated to the remaining Loan payments (plus interest on
such allocation at 1.3% per month). In the event that Lender purchases such
insurance, Borrowers shall cooperate with Lender’s insurance agent with respect
to the placement of insurance and the processing of claims.

10. DEFAULT AND REMEDIES:

(a) Any one or more of the following shall constitute a default by Borrowers
under this Agreement (herein, an “Event of Default”):

(i) failure by Borrowers to pay any amount under this Agreement or the other
Loan Documents when due, which failure remains unremedied for a period of three
(3) days from the due date thereof;

(ii) failure by Borrowers to maintain any insurance required under the Loan
Documents;

(iii) failure by Borrowers to comply with the covenants contained in
Sections 7(a)(ii), 7(a)(v), 7(a)(vi), 7(a)(ix), 7(a)(xiii) through 7(a)(xvi),
7(b) through 7(k), 7(m), and 7(n);

(iv) failure by Borrowers to comply with any other provisions or perform any of
their other obligations arising under the Loan Documents, which failure remains
unremedied by Borrowers for a period of thirty (30) days after any Borrower’s
actual notice thereof;

(v) any representations or warranties made or given by any Obligor, any Tenant,
or any Lease Guarantor in connection with the Loan Documents (including any
applicable Guaranty) were false or misleading in a material respect when made;

(vi) subjection of any of the Collateral to levy or execution or other judicial
process which is not or cannot be removed within thirty (30) days from the
subjection thereof, or the imposition of any unauthorized lien on or transfer of
the Collateral by or through Borrowers;

(vii) commencement of any insolvency, bankruptcy or similar proceedings by or
against an Obligor, including any assignment by an Obligor for the benefit of
creditors, and in the case of any such involuntary proceedings, such is not
dismissed within sixty (60) days of institution, or the inability of an Obligor
to generally pay its debts as they become due, or the appointment of a receiver,
trustee or similar official for an Obligor or any of its respective property;

(viii) any material adverse change from the date of this Agreement in an
Obligor’s business operations or financial condition, or any act of an Obligor
which imperils the value of the Collateral or the prospect of full performance
of an Obligor’s obligations under the Loan Documents, including but not limited
to (1) the liquidation or dissolution of an Obligor or the commencement of any
acts relative thereto; (2) any sale or other disposition of all or substantially
all of the assets of an Obligor; (3) any merger or consolidation of an Obligor;
or (4) the cessation of business by an Obligor;

(ix) a discontinuance by any Guarantor of its Guaranty, or a contest by any
Guarantor of the validity of its Guaranty;

(x) the death of an Obligor if such Obligor is a natural person, the withdrawal
of any partner of an Obligor if such Obligor is a partnership, the withdrawal of
any member of an Obligor if such Obligor is a limited liability company, or the
inability of an Obligor to perform any of its obligations contained in the Loan
Documents;

(xi) Lender fails to have a valid and enforceable perfected security interest in
or lien on the Collateral, or such security interest or lien fails to be prior
to the rights and interest of others;

(xii) any (1) default under any Lease Document which is not cured by Tenants
within applicable cure periods or otherwise remedied to Lender’s satisfaction by
Borrowers; (2) early termination of any Lease Document; (3) failure of any Lease
Document to be in full force and effect for any reason; or (4) default by any
Tenant under any agreement, instrument, or other document pertaining to the
Working Capital Loan (as defined in the Master Lease);

(xiii) the subordination provisions of any Subordination Agreement are revoked
or invalid for any reason or otherwise cease to be in full force and effect;

(b) Upon the occurrence of any Event of Default, Lender may exercise any one or
more of the following remedies (which remedies shall be cumulative, and may be
exercised simultaneously, in each case to the extent permitted by law):

(i) terminate any obligation by Lender to lend monies under this Agreement, any
of the other Loan Documents, or otherwise;

(ii) declare the remaining unpaid principal balance of the Loan, plus all
accrued and unpaid interest thereon, plus all other amounts due and unpaid under
the Loan Documents, immediately due and payable in full without notice or
demand, whereupon such shall become immediately due and payable;

(iii) secure peaceable repossession and removal of the Collateral by Lender or
its agent without judicial process;

(iv) notify all account debtors to pay directly to Lender and otherwise take any
reasonable actions to collect the accounts receivable of Borrowers;

(v) sell, lease or otherwise dispose of the Collateral at public or private sale
without advertisement or notice except that required by law, upon such terms and
at such place as Lender may deem advisable and Lender may be the purchaser at
any such sale (if any such notice is required, Lender and Borrowers agree that
ten (10) days’ notice shall be deemed to be commercially reasonable);

(vi) demand and Borrowers shall pay all expenses in connection with any
realization and remedial actions with respect to the Collateral relating to its
repossession, refurbishing, selling or the like; and

(vii) exercise any other rights, powers, or remedies which may be available to
it under the Loan Documents, any other written agreements or instruments
relating to any of the Obligations or any security therefor, the Uniform
Commercial Code, any other applicable law, or in equity.

Any proceeds received from Borrowers or net proceeds received with respect to
disposition of the Collateral, shall be applied by Lender to the Obligations, in
the order of application as Lender shall elect.

(c) Upon the occurrence of an Event of Default under Section 10(a)(vii), any
obligation of Lender to lend monies under this Agreement, under any other
agreement related thereto or otherwise will immediately terminate and the
remaining unpaid principal balance of the Loan, plus all accrued and unpaid
interest thereon, plus all other amounts due and unpaid under the Loan
Documents, will be immediately due and payable in full without notice or demand.
Each Borrower hereby waives any and all presentment, demand, notice of dishonor,
protest, and all other notices and demands in connection with the enforcement of
Lender’s rights under the Loan Documents, and hereby consents to, and waives
notice of release, with or without consideration, of Borrowers of any
Collateral, notwithstanding anything contained herein or in or any other Loan
Document to the contrary.

11. INDEMNIFICATION: Each Borrower hereby indemnifies and agrees to defend and
hold Lender and its successors and assigns, and their employees, officers,
directors and agents harmless from and against any and all losses, claims,
suits, damages, expenses and liabilities (including negligence, tort and strict
liability), together with reasonable attorneys’ fees, caused by, arising from,
or related to (a) the Loan Documents, including, without limitation, the
performance of any obligation under this Agreement and the other Loan Documents,
the transactions contemplated hereby and thereby, the Loan, and the use of Loan
proceeds; (b) the Collateral; or (c) the construction of any improvements on the
Properties, or the ownership, operation, or use of the Properties, in each case
whether such claims are based on theories of derivative liability, comparative
negligence or otherwise. Borrowers’ obligations to Lender under this Section 11,
except the obligation to give notices to Lender, shall survive termination of
the Loan Documents, repayment of Borrowers’ Obligations, and foreclosure of the
Deeds of Trust encumbering the Properties or similar proceedings, and shall also
survive as unsecured obligations after any acquisition by Lender of the
Properties or any part thereof by foreclosure or any other means.
Notwithstanding the foregoing, Lender shall not be entitled to indemnification
for any of the foregoing caused solely by the intentional misconduct of Lender.

12. NOTICES; CHANGES: Notices, requests or other communications required
hereunder to be sent to either party shall be in writing and shall be (a) by
United States first class mail, postage prepaid, and addressed to the other
party at the address set forth above (or to such other address as such party
shall have designated by proper notice), (b) by personal delivery, or (c) by
overnight delivery by a nationally recognized courier. Each Borrower consents to
service of process by certified mail or by overnight delivery by a nationally
recognized courier at the address of the Borrower Representative set forth in
the preamble to this Agreement (or to such other address as Borrower
Representative shall have designated by proper notice) in connection with any
legal action brought by Lender. Borrowers authorize Lender to fill in
descriptive material in the Loan Documents (including serial numbers) and to
correct any patent errors in the Loan Documents.

13. POWER OF ATTORNEY: Each Borrower hereby irrevocably appoints any officer,
employee or agent of Lender as such Borrower’s true and lawful attorney-in-fact
with power to,

(a) upon the occurrence of an Event of Default:

(i) endorse such Borrower’s name upon any notes, checks, drafts, money orders,
or other instruments or payments or other Collateral that may come into Lender’s
possession; and

(ii) sign and endorse such Borrower’s name upon any documents of title,
invoices, freight or express bills, assignments, verifications and notices in
connection with any of the Collateral, and any instruments or documents relating
thereto or to Borrowers’ rights therein;

(b) at any time whether or not an Event Default has occurred:

(i) to execute in such Borrower’s name and file one or more financing, amendment
and continuation statements covering the Collateral; and

(ii) file, settle or adjust, and receive payment of claims made under any
insurance policy on or after the occurrence of any loss of Collateral or any
damage or destruction thereto, and to endorse such Borrower’s name on any
checks, drafts, or other instruments on payment of such insurance claims.

Any such attorney of any Borrower shall have full power to do any and all things
necessary to be done with respect to the above transactions as fully and
effectually as Borrowers might do, and each Borrower hereby ratifies all that
said attorney shall lawfully do or cause to be done by virtue hereof.

14. SPECIAL INTER-BORROWER PROVISIONS:

(a) Certain Borrower Acknowledgments and Agreements.

(i) Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by each other Borrower because of, inter alia, their combined
ability to bargain with other Persons, including, without limitation, their
ability to receive the Loan on favorable terms granted by this Agreement and the
other Loan Documents which would not have been available to an individual
borrower acting alone. Each Borrower has determined that it is in its best
interest to procure the Loan, which each such Borrower may utilize directly and
which receive the credit support of each other Borrower as contemplated by this
Agreement and the other Loan Documents.

(ii) Lender has advised each Borrower that Lender is unwilling to enter into
this Agreement and the other Loan Documents and make available the Loan extended
hereby to any Borrower unless each Borrower agrees, inter alia, to be jointly
and severally liable for the due and proper payment of the Obligations of each
other Borrower under this Agreement and the other Loan Documents. Each Borrower
has determined that it is in its best interest and in pursuit of its purposes
that it so induce Lender to extend credit pursuant to this Agreement and the
other documents executed in connection herewith (1) because of the desirability
to each Borrower of the Loan, the interest rates, and the modes of borrowing
available hereunder, (2) because each Borrower may engage in transactions
jointly with any other Borrower, and (3) because each Borrower may require, from
time to time, access to funds under this Agreement for the purposes herein set
forth.

(iii) The Borrower Representative (on behalf of each Borrower) shall maintain
records specifying (1) all Obligations incurred by each Borrower, (2) the date
of such incurrence, (3) the date and amount of any payments made in respect of
such Obligations, and (4) all inter-borrower obligations pursuant to this
Section 14. The Borrower Representative shall make copies of such records
available to Lender, upon request.

(b) Maximum Amount of Joint and Several Liability. To the extent that Applicable
Law otherwise would render the full amount of the joint and several obligations
of any Borrower hereunder and under the other Loan Documents invalid or
unenforceable, such Borrower’s obligations hereunder and under the other Loan
Documents shall be limited to the maximum amount that does not result in such
invalidity or unenforceability, provided, however, that each Borrower’s
obligations hereunder and under the other Loan Documents shall be presumptively
valid and enforceable to their fullest extent in accordance with the terms
hereof or thereof as if this Section 14(b) were not a part of this Agreement.

(c) Authorization of Borrower Representative.

(i) Each Borrower hereby irrevocably authorizes G&E Monument to give notices,
make requests, make payments, receive payments and notices, give receipts,
execute agreements, make agreements or take any other action whatever on behalf
of such Borrower under and with respect to any Loan Document (in such capacity,
G&E Monument is referred to herein as the “Borrower Representative”), and each
Borrower shall be bound thereby. This authorization is coupled with an interest
and shall be irrevocable, and Lender may rely on any notice, request, or
information supplied by, every document executed by, every agreement made by, or
other action taken by, the Borrower Representative, in respect of each Borrower
or any thereof as if the same were supplied, made, or taken by each or every
Borrower. Without limiting the generality of the foregoing, the failure of any
Borrower to join in the execution of any writing in connection herewith shall
not, unless the context clearly requires, relieve any such Borrower from
obligations in respect of such writing. Each Borrower hereby unconditionally
releases Lender with respect to any claims, obligations, or duties that such
Persons may otherwise have been deemed to possess absent the designation and
appointment contained in this Section 14(c).

(ii) Each Borrower acknowledges that the credit provided hereunder is on terms
more favorable than any such Person acting alone would receive and that each
such Person benefits directly and indirectly from the Loan hereunder. Each
Borrower shall be jointly and severally liable for all Obligations, regardless
of, inter alia, which Borrower requested (or received the proceeds of) the Loan.

(d) Other Provisions Regarding the Nature and Extent of Liability.

(i) Each Borrower agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to Lender the prompt full payment of
all Obligations and the prompt performance of all agreements under this
Agreement and the other Loan Documents. Each Borrower agrees that each reference
to “the Borrowers” in this Agreement shall be deemed to refer to each such
Borrower, jointly and severally with each other Borrower. Each Borrower agrees
that its obligations hereunder constitute continuing obligations, that such
obligations shall not be discharged until the full payment of all Obligations,
and that such obligations and its joint and several liability hereunder are
absolute and unconditional, irrespective of, and, to the fullest extent
permitted by applicable law, will not be discharged, impaired, or affected by
any of the following: (1) the genuineness, validity, regularity, enforceability,
avoidance, subordination or any future modification of, or change in, any
Obligation or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound, or the power or
authority or lack thereof of any other Obligor to incur its obligations; (2) the
absence of any attempt to collect any of the Obligations from any other Obligor
or any Collateral or other security therefor, or the absence of any other action
to enforce the same; (3) the absence of any action to enforce this Agreement
(including this Section 14(d)) or any other Loan Document, or any waiver,
consent or indulgence of any kind by Lender with respect thereto, or the waiver,
consent, extension, forbearance, or granting of any indulgence by Lender with
respect to any of the Obligations or any instrument or agreement evidencing or
securing the payment of any of the Obligations, or any other agreement now or
hereafter executed by any other Borrower and delivered to Lender; (4) the
failure by Lender to take any steps to perfect or maintain the perfected status
of its security interests in or liens upon, or to preserve its rights to, any of
the Collateral or other security for the payment or performance of any of the
Obligations, or Lender’s release of any Collateral or any of its security
interests in or Liens upon any Collateral; (5) Lender’s election, in any
proceeding instituted under the Bankruptcy Code, for the application of
Section 1111(b)(2) of the Bankruptcy Code; (6) any borrowing or grant of a
security interest by any other Obligor, as debtor-in-possession under
Section 364 of the Bankruptcy Code or otherwise; (7) the release or compromise,
in whole or in part, of the liability of any Obligor for the payment of any of
the Obligations; (8) any amendment or modification of any of the Loan Documents
or waiver of any Event of Default; (9) any increase in the amount of the
Obligations beyond any limits imposed herein or in the amount of any interest,
fees, or other charges payable in connection therewith, or any decrease in the
same; (10) the disallowance of all or any portion of Lender’s claims for the
repayment of any of the Obligations under Section 502 of the Bankruptcy Code;
(11) the insolvency of any Obligor, or the existence or non-existence of any
Obligor as a legal entity; (12) the payment in full of all of the Loan at any
time or from time to time, except the full payment of all Obligations; (13) any
statute of limitations affecting the liability of any other Obligor hereunder or
under any of the other Loan Documents or the ability of Lender to enforce this
Agreement, this Section 14(d), or any other provision of any Loan Document; (14)
any right of offset, counterclaim or defense of any Obligor, including those
that have been waived by the Obligors pursuant to the Loan Documents; (15) any
transfer by any Obligor of all or any part of any Collateral; and (16) any other
action or circumstances that might otherwise constitute a legal or equitable
discharge or defense of any Obligor. At any time an Event of Default exists,
Lender may proceed directly and at once, without notice to any Obligor, against
any or all of the Obligors to collect and recover all or any part of the
Obligations, without first proceeding against any other Obligor or against any
Collateral or other security for the payment or performance of any of the
Obligations, and each Borrower waives any provision that might otherwise require
Lender under applicable law to pursue or exhaust its remedies against any
Collateral or Obligor before pursuing any Borrower or another Obligor. Each
Borrower consents and agrees that Lender shall be under no obligation to marshal
any assets in favor of any Obligor or against or in payment of any or all of the
Obligations.

(ii) No payment or payments made by a Obligor or received or collected by Lender
from any Collateral or any other Person by virtue of any action or proceeding or
any setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release, or otherwise affect the liability of any Borrower under this Agreement,
each of which shall remain jointly and severally liable for the payment and
performance of the Loan and all other Obligations until the Obligations are paid
in full and this Agreement is terminated.

(iii) Each Borrower is unconditionally obligated to repay the Obligations
jointly and severally under this Agreement. If, as of any date, the aggregate
amount of payments made by a Borrower on account of the Obligations and proceeds
of such Borrower’s Collateral that are applied to the Obligations exceeds the
aggregate amount of Loan proceeds actually used by such Borrower in its business
(such excess amount being referred to as an “Accommodation Payment”), then each
other Borrower (each, a “Contributing Borrower”) shall be obligated to make
contribution to such Borrower (the “Paying Borrower”) in an amount equal to
(1) the product derived by multiplying the sum of each Accommodation Payment of
each Borrower by the Allocable Percentage of the Borrower from whom contribution
is sought, minus (2) the amount, if any, of the then-outstanding Accommodation
Payment of such Contributing Borrower (such last mentioned amount which is to be
subtracted from the aforesaid product to be increased by any amounts theretofore
paid by such Contributing Borrower by way of contribution hereunder, and to be
decreased by any amounts theretofore received by such Contributing Borrower by
way of contribution hereunder); provided, however, that a Paying Borrower’s
recovery of contribution hereunder from every other Borrower, in the aggregate,
shall be limited to that amount paid by the Paying Borrower in excess of its
Allocable Percentage of all Accommodation Payments then outstanding of each and
every Borrower. As used herein, the term “Allocable Percentage” shall mean, on
any date of determination thereof, a fraction the denominator of which shall be
equal to the aggregate value of the Collateral as reported in the appraisals
most recently delivered to Lender and the numerator of which shall be the
aggregate value of the Collateral of such Contributing Borrower as reported in
the appraisals most recently delivered to Lender; provided, however, that such
percentages shall be modified in the event that contribution a Borrower is not
possible by reason of insolvency, bankruptcy, or otherwise by reducing such
Borrower’s Allocable Percentage equitably and by adjusting the Allocable
Percentage of the other Person proportionately so that the Allocable Percentages
of every Borrower, in the aggregate, at all times equals one hundred percent
(100%).

(iv) Each Borrower hereby subordinates any claims, including any right of
payment, subrogation, contribution, and indemnity, that it may have from or
against any other Obligor, and any successor or assign of any other Obligor,
including any trustee, receiver, or debtor in-possession, howsoever arising, due
or owing or whether heretofore, now, or hereafter existing, to the payment in
full of all of the Obligations.

(v) Each Borrower (1) shall be jointly and severally liable for the obligations,
duties and covenants of each other such Borrower under this Agreement and the
acts and omissions of each other such Borrower; and (2) jointly and severally
makes each representation and warranty for itself and each other such Borrower
under this Agreement. Notwithstanding the foregoing, if, in any action to
enforce the Obligations against any Borrower or any proceeding to allow or
adjudicate a claim hereunder, a court of competent jurisdiction determines that
enforcement of the joint and several obligations of each and every other
Borrower against such Borrower for the full amount of the Obligations is not
lawful under, or would be subject to avoidance under Section 548 of the
Bankruptcy Code or any applicable provision of Federal or state law, the
liability of such Borrower hereunder shall be limited to the maximum amount
lawful and not subject to avoidance under such law.

15. MISCELLANEOUS:

(a) Complete Agreement. THIS AGREEMENT CONTAINS THE COMPLETE AGREEMENT OF THE
PARTIES WITH RESPECT TO ITS SUBJECT MATTER AND SUPERSEDES AND REPLACES ANY
PREVIOUSLY MADE PROPOSALS, REPRESENTATIONS, WARRANTIES OR AGREEMENTS.

(b) Assignments. LENDER MAY ASSIGN OR TRANSFER THE LOAN DOCUMENTS AND/OR
LENDER’S INTEREST IN THE COLLATERAL WITHOUT NOTICE TO BORROWERS. UPON
ASSIGNMENT, BORROWERS AGREE TO PAY WITHOUT ABATEMENT, DEDUCTION OR SETOFF ALL
AMOUNTS WHICH BECOME DUE UNDER THE LOAN DOCUMENTS AND FURTHER AGREE THAT
BORROWERS WILL NOT ASSERT AGAINST ASSIGNEE ANY DEFENSE, COUNTERCLAIM, RECOUPMENT
CLAIM OR SETOFF WHICH BORROWERS HAVE OR MAY HAVE AT ANY TIME AGAINST LENDER FOR
ANY REASON WHATSOEVER. NO BORROWER SHALL ASSIGN OR IN ANY WAY DISPOSE OF ALL OR
ANY PART OF THE COLLATERAL (OTHER THAN INVENTORY IN THE ORDINARY COURSE OF
BUSINESS) OR ITS RIGHTS OR OBLIGATIONS UNDER THE LOAN DOCUMENTS WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER.

(c) Successors and Assigns. The Loan Documents shall be binding upon and inure
to the benefit of the parties hereto, their legal representatives, heirs, and
permitted successors and assigns.

(d) Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE PARTIES HERETO
WAIVE ALL RIGHTS TO A JURY TRIAL IN ANY LITIGATION ARISING FROM OR RELATED IN
ANY WAY TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY. THE
PARTIES AGREE AND UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE
GIVING UP THE RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW.

(e) Governing Law; Jurisdiction and Venue. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF. BORROWERS AND LENDER AGREE
THAT ALL ACTIONS OR PROCEEDINGS RELATING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE LITIGATED IN THE
FEDERAL, STATE OR LOCAL COURTS SITTING IN OR FOR THE COUNTY OF MIDDLESEX, NEW
JERSEY, AND HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS.
Borrowers and Lender acknowledge that such courts are convenient forums and
waive any defense based upon doctrines of venue or forum non-conveniens or
similar rules or doctrines.

(f) Amendments and Waivers. No amendment, supplement or other modification under
the Loan Documents shall be effective unless in writing signed by the parties
hereto and no waiver under the Loan Documents shall be effective unless in
writing, signed by the party to be charged. No failure to exercise, no delay in
exercising, and no single or partial exercise on the part of Lender of any
right, remedy, or power under the Loan Documents, shall operate as a waiver
thereof or preclude Lender from exercising any other right, remedy or power
under the Loan Documents. Any provision of any Loan Document which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability, without invalidating the
remaining provisions of such Loan Document.

(g) Reproductions. The Loan Documents and all related documents, including (i)
amendments, supplements, addenda, consents, waivers and modifications which may
be executed contemporaneously therewith or subsequently thereto, (ii) documents
received by Lender from Borrower Representative or any other Borrower, and
(iii) financial statements, certificates and other information previously or
subsequently furnished to Lender, may be reproduced by Lender by any
photographic, photostatic, microfilm, micro-card, miniature photographic,
compact disk reproduction or other similar process and Lender may destroy any
original document so reproduced. Each Borrower waives all right to object to the
admissibility of such reproduction and stipulates that any such reproduction
shall, to the extent permitted by law, be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
itself is in existence and whether or not the reproduction was made by Lender in
the regular course of business) and that any enlargement, facsimile or further
reproduction of the reproduction shall likewise be admissible in evidence.

(h) Survival. The representations, warranties, obligations and indemnities of
Borrowers under the Loan Documents shall survive the termination of the Loan
Documents to the extent required for their full observance and performance. No
action regardless of form arising out of the Loan Documents may be brought by
any Borrower more than two (2) years after the cause of action has accrued.

(i) Joint and Several Liability of Co-Makers. The obligations of each co-maker
(if any) of each Loan Document shall be primary, joint and several. In the event
Borrowers fail to meet any of their obligations under the Loan Documents, Lender
may at its option satisfy such obligation and Borrowers shall reimburse Lender
on demand therefor.

(j) Costs and Expenses. In the event that legal or other action is required to
enforce Lender’s rights under the Loan Documents (including but not limited to
the exercise of remedies under Section 10 hereof), Borrowers agree to reimburse
Lender on demand for Lender’s reasonable attorneys’ fees and its other related
costs and expenses (whether incurred prior to or after judgment).
Notwithstanding any applicable state laws to the contrary, Borrowers agree to
reimburse Lender for all reasonable attorneys’ fees incurred by Lender incident
to any action or proceeding involving any Borrower brought pursuant to the
Bankruptcy Code, as amended, which are allowable under Section 506(b) thereof.
Borrowers agree to pay all costs and expenses incurred by Lender in connection
with making the Loan. Such costs and expenses include, but are not limited to,
charges for title insurance, recording and escrow charges, appraisal fees, fees
for environmental services, and any other reasonable fees and costs for
services, regardless of whether such services are furnished by Lender’s
employees or by independent contractors. Borrowers agree to reimburse Lender for
any expenses Lender incurs in the preparation of the Loan Documents. Expenses
include, but are not limited to, reasonable attorneys’ fees, including any
allocated costs of Lender’s in-house counsel to the extent permitted by
applicable law. Borrowers agree to reimburse Lender for the cost of periodic
appraisals of the real property collateral securing the Loan, at such intervals
as Lender may reasonably require. The appraisals may be performed by employees
of Lender or by independent appraisers.

(k) Captions. The captions in the Loan Documents are for convenience only and
shall not define or limit any of the terms therein.

(l) Counterparts. This Agreement may be executed in counterparts, all of which
counterparts taken together shall constitute one completed fully executed
document.

(m) Limitation of Interest and Other Charges. If, at any time, the rate of
interest, together with all amounts which constitute interest and which are
reserved, charged or taken by Lender as compensation for fees, services or
expenses incidental to the making, negotiating or collection of the Loan, shall
be deemed by any competent court of law, governmental agency or tribunal to
exceed the maximum rate of interest permitted to be charged by Lender to the
Borrowers under applicable law, then, during such time as such rate of interest
would be deemed excessive, that portion of each sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest so
permitted shall be deemed a voluntary prepayment of principal. As used herein,
the term “applicable law” shall mean the law in effect as of the date hereof;
provided, however, that in the event there is a change in the law which results
in a higher permissible rate of interest, then this Agreement shall be governed
by such new law as of its effective date.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as set
forth below.

 
ACCEPTED BY:
SIEMENS FINANCIAL SERVICES, INC.,
as Lender
BY: /s/ Stephanie Marinello
(Authorized Signature)
NAME: Stephanie Marinello
(Printed or Typed)
TITLE: Senior Vice President-Operations
(Printed or Typed)
DATE: May 19, 2011
(Printed or Typed)
BY: /s/ Mark Gallagher
(Authorized Signature)
NAME: Mark Gallagher
(Printed or Typed)
TITLE: Vice President-Lending
(Printed or Typed)
DATE: May 19, 2011
(Printed or Typed)

 

      BY EXECUTION HEREOF, THE PERSON SIGNING ON BEHALF OF EACH BORROWER
CERTIFIES THAT (S)HE HAS READ THIS ENTIRE AGREEMENT, THAT LENDER OR ITS
REPRESENTATIVES HAVE MADE NO AGREEMENTS OR REPRESENTATIONS EXCEPT AS SET FORTH
HEREIN OR IN THE OTHER LOAN DOCUMENTS, AND THAT (S)HE IS DULY AUTHORIZED TO
EXECUTE THIS AGREEMENT ON BEHALF OF SUCH BORROWER.    
G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
as Borrower Representative and a Borrower
By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member
By: GRUBB & ELLIS HEALTHCARE REIT II, INC.
Its: General Partner
BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)
TITLE: Chief Financial Officer
(Printed or Typed)
DATE: May 19, 2011
(Printed or Typed)
G&E HC REIT II ATHENS LTACH, LLC,
as a Borrower
G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
Its: Sole Managing Member
By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member
By: GRUBB & ELLIS HEALTHCARE REIT II, INC.
Its: General Partner
BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)
TITLE: Chief Financial Officer
(Printed or Typed)
DATE: May 19, 2011
(Printed or Typed)
G&E HC REIT II CAPE GIRARDEAU LTACH, LLC, as a Borrower
G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
Its: Sole Managing Member
By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member
By: GRUBB & ELLIS HEALTHCARE REIT II, INC.
Its: General Partner
BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)
TITLE: Chief Financial Officer
(Printed or Typed)
DATE: May 19, 2011
(Printed or Typed)
G&E HC REIT II COLUMBIA LTACH, LLC, as a Borrower
G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
Its: Sole Managing Member
By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member
By: GRUBB & ELLIS HEALTHCARE REIT II, INC.
Its: General Partner
BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)
TITLE: Chief Financial Officer
(Printed or Typed)
DATE: May 19, 2011
(Printed or Typed)
G&E HC REIT II JOPLIN LTACH, LLC, as a Borrower
G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
Its: Sole Managing Member
By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member
By: GRUBB & ELLIS HEALTHCARE REIT II, INC.
Its: General Partner
BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)
TITLE: Chief Financial Officer
(Printed or Typed)
DATE: May 19, 2011
(Printed or Typed)
 












































































         

      SIEMENS ANNEX I to LOAN AND SECURITY AGREEMENT

DEFINITIONS:

“Accommodation Payment” means Accommodation Payment, as described in
Section 14(d)(iii) of the Agreement.

“Adjusted Current Yield” means Adjusted Current Yield, as described in
Section 3(d)(iv)(4) of the Agreement.

“Agreement” means the Agreement, as described in the preamble to the Agreement.

“Allocable Percentage” means Allocable Percentage, as described in
Section 14(d)(iii) of the Agreement.

“Applicable Laws” means Applicable Laws, as described in Section 6(a)(v) of the
Agreement.

“Assignment and Consent Agreements” means, collectively, (a) that Assignment and
Consent Agreement, dated as of even date herewith, by and among G&E Athens,
Landmark Hospital of Athens, LLC, a Georgia limited liability company, Georgia
Bank & Trust, a Georgia bank, and Lender; (b) that certain Assignment and
Consent Agreement, dated as of even date herewith, by and among G&E Cape
Girardeau, Landmark Hospital of Cape Girardeau, LLC, a Missouri limited
liability company, Montgomery Bank, a Missouri financial institution, and
Lender; (c) that certain Assignment and Consent Agreement, dated as of even date
herewith, by and among G&E Columbia, Landmark Hospital of Columbia, LLC, a
Missouri limited liability company, Montgomery Bank, a Missouri financial
institution, and Lender; and (d) that certain Assignment and Consent Agreement,
dated as of even date herewith, by and among G&E Joplin, Landmark Hospital of
Joplin, LLC, a Missouri limited liability company, Arvest Bank, a Missouri
financial institution, and Lender, each as amended, restated, supplemented, or
otherwise modified from time to time, and together with all annexes, exhibits,
and schedules attached thereto. Each of the foregoing is referred to
individually as an “Assignment and Consent Agreement”.

“Bankruptcy Code” means the United States Bankruptcy Code, as now existing or
hereafter amended.

“Borrower Representative” means Borrower Representative, as described in
Section 14(c) of the Agreement.

“Borrowers” means Borrowers, as described in the preamble to the Agreement. Each
of the foregoing is referred to individually as a “Borrower”.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in the State of New Jersey are required by to be closed.

“Collateral” means Collateral, as described in Section 5(a) of the Agreement.

“Collateral Assignment” means that certain Collateral Assignment of Lease
Documents of even date herewith executed by Borrowers, Lender, Tenants, and
Lease Guarantors, which provides, without limitation, for the collateral
assignment of (a) all Lease Documents listed on Schedule II hereto as of the
Effective Date and (b) all security pledged to Borrowers and the Master Tenant
pursuant to such Lease Documents, as amended, restated, supplemented, or
otherwise modified from time to time, and together with all annexes, exhibits,
and schedules attached thereto.

“Collateral Assignment of Proceeds” means an Assignment of Proceeds of Letter of
Credit and Request for Issuer’s Consent of even date herewith executed by a
Borrower and consented to by Montgomery Bank, as issuer of each Lease Letter of
Credit, as amended, restated, supplemented, or otherwise modified from time to
time, and together with all annexes, exhibits, and schedules attached thereto.

“Collateral Documents” means, collectively, this Agreement, the Assignment and
Consent Agreements, the Deeds of Trust, each Collateral Assignment of Proceeds,
the Collateral Assignment, all lockbox agreements, deposit account control
agreements and securities account control agreements, or other similar
agreements delivered to Lender pursuant to the Loan Documents, and each of the
other agreements, mortgages, instruments, or documents that creates or purports
to create a Lien in favor of Lender, and all each of the other agreements,
mortgages, instruments or documents that creates or purports to create a lien in
favor of Lender, and Subordination, Nondisturbance and Attornment Agreements
with respect to the Collateral. Each of the foregoing is referred to
individually as a “Collateral Document”.

“Compliance Certificate” means a certificate in the form of EXHIBIT E to the
Agreement, certified as accurate by a financial officer of the Borrower
Representative, (a) setting forth in reasonable detail the calculation for the
financial covenant contained in Section 7(n) of the Agreement; (b) stating that,
based upon examination sufficient to permit him/her to make an informed
statement, no Default exists, or, if such is not the case, specify each such
Default, its nature, when it occurred, whether it is continuing, and the steps
being taken by Borrowers with respect thereto; and (c) containing such other
information as Lender may request.

“Contributing Borrower” means a Contributing Borrower, as described in
Section 14(d)(iii) of the Agreement.

“Current Yield” means Current Yield, as described in Section 3(d)(iv)(1) of the
Agreement.

“Debt Service” means, for any period, the sum (without duplication) of (a) total
interest expense (including, without limitation, that attributable to capital
lease obligations) of Borrowers for such period with respect to all outstanding
Indebtedness of Borrowers, and (b) scheduled payments made during such period on
account of principal of Indebtedness (including, without limitation, capital
lease and operating lease obligations) of Borrowers.

“Debt Service Coverage Ratio” means, for any period, the ratio of (a) EBITDAR
for such period to (b) Debt Service for such period.

“Default” means any event or condition which constitutes an Event of Default or
which, with the giving of notice, the passage of time or both, would constitute
an Event of Default.

“Deeds of Trust” means, collectively, (a) that certain Deed to Secure Debt,
Assignment of Rents and Security Agreement, dated as of even date herewith, made
by G&E Athens, as Grantor, for the benefit of Lender, as Beneficiary; (b) that
certain Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of even date herewith, made by G&E Cape Girardeau, as Grantor,
for the benefit of Lender, as Beneficiary; (c) that certain Deed of Trust,
Assignment of Rents, Security Agreement and Fixture Filing, dated as of even
date herewith, made by G&E Columbia, as Grantor, for the benefit of Lender, as
Beneficiary; and (d) that certain Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing, dated as of even date herewith, made by G&E
Joplin, as Grantor, for the benefit of Lender, as Beneficiary, each as amended,
restated, supplemented, or otherwise modified from time to time, and together
with all annexes, exhibits, and schedules attached thereto. Each of the
foregoing is referred to individually as a “Deed of Trust”.

“Distribution and Management Fee Subordination Agreement” means that certain
Subordination Agreement, dated as of even date herewith executed by Borrowers,
Lender, Grubb & Ellis Equity Advisors, Property Management, Inc., a Delaware
corporation, Parent Guarantor, and any and all Persons entitled to receive
distributions from Borrowers from time to time, which Subordination Agreement
provides, without limitation, for the subordination of such distributions and
all property management fees to be paid by the Borrowers to the payment of the
Obligations, as such Subordination Agreement may be amended, restated,
supplemented, or otherwise modified from time to time, and together with all
annexes, exhibits, and schedules attached thereto.

“EBITDAR” means, for any period, the net income (or loss), adjusted to exclude
all extraordinary items, of Borrowers for such period, determined on a
consolidated basis in accordance with GAAP, plus, without duplication and to the
extent reflected as a charge in the statement of such net income for such
period, the sum of (a) interest expense, (b) income tax expense, (c)
depreciation and amortization expenses, and (d) rental (operating lease)
expense.

“Effective Date” means the Effective Date, as described in the preamble to the
Agreement.

“Environmental Indemnity Agreement” means that certain Environmental
Indemnification Agreement, dated as of even date herewith, made by Borrowers and
Parent Guarantor for the benefit of Lender, as amended, restated, supplemented,
or otherwise modified from time to time, and together with all annexes,
exhibits, and schedules attached thereto.

“Environmental Laws” means Environmental Laws, as defined in the Environmental
Indemnity Agreement.

“Event of Default” means an Event of Default, as described in Section 10(a) of
the Agreement.

“Event of Loss” means an Event of Loss, as described in Section 9(a) of the
Agreement.

“Fixed Amount” means Fixed Amount, as described in Section 3(d)(iv) of the
Agreement.

“G&E Athens” means G&E Athens, as described in the preamble to the Agreement.

“G&E Cape Girardeau” means G&E Cape Girardeau, as described in the preamble to
the Agreement.

“G&E Columbia” means G&E Columbia, as described in the preamble to the
Agreement.

“G&E Joplin” means G&E Joplin, as described in the preamble to the Agreement.

“G&E Monument” means G&E Monument, as described in the preamble to the
Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time applied on a consistent basis, both as to
classification of items and amounts.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

“Guarantor” means any party that has executed or delivered, or shall in the
future execute or deliver, any guaranty of any portion of the Obligations,
including, without limitation, Parent Guarantor, each together with their
successors and assigns.

“Guaranty” or “Guaranties” means each guaranty made by a Guarantor in favor of
Lender, including without limitation the Parent Guaranty, each as amended,
restated, supplemented, or otherwise modified from time to time, and together
with all annexes, exhibits, and schedules attached thereto.

“Hazardous Materials” means Hazardous Materials, as defined in the Environmental
Indemnity Agreement.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) all capital lease obligations, (c) all
obligations to pay the deferred purchase price of property or services
(excluding trade accounts payable in the ordinary course of business), (d) all
indebtedness secured by a lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person, (f) all contingent liabilities, (g) all liabilities of any
partnership or joint venture of which such Person is a general partner or joint
venturer, and (h), all obligations of such Person to make any payment in
connection with any warrants or any other equity interests including, without
limitation, any put, redemption and mandatory dividends, of such Person.

“Insurance Charge” means an Insurance Charge, as described in Section 9(b) of
the Agreement.

“Interest Rate” means Interest Rate, as described in Section 3(b) of the
Agreement.

“Lease Documents” means the Leases, the Lease Guaranties, and the Lease Security
Agreements. Each of the foregoing is referred to individually as a “Lease
Document”.

“Lease Guaranties” means the lease guaranties set forth on SCHEDULE II attached
to the Agreement, and all other guaranties of the obligations of Tenants under
the Leases in effect from time to time, each as amended, restated, supplemented,
or otherwise modified from time to time, and together with all annexes,
exhibits, and schedules attached thereto. Each of the foregoing is referred to
individually as a “Lease Guaranty”.

“Lease Guarantors” means the lease guarantors set forth on SCHEDULE II attached
to the Agreement, and all other Persons guaranteeing the obligations of Tenants
under the Leases, each together with their successors and assigns. Each of the
foregoing is referred to individually as a “Lease Guarantor”.

“Lease Letters of Credit” means, collectively, each Letter of Credit referred to
in the Master Lease and in each Sublease. Each of the foregoing is referred to
individually as a “Lease Letter of Credit”.

“Lease Security Agreements” means, collectively, the Security Agreements set
forth on SCHEDULE II attached to the Agreement, and all other security
agreements pertaining to any Lease from time to time, each as amended, restated,
supplemented, or otherwise modified from time to time, and together with all
annexes, exhibits, and schedules attached thereto. Each of the foregoing is
referred to individually as a “Lease Security Agreement”.

“Leases” means the Master Lease, the Subleases, any other lease agreements set
forth on SCHEDULE II attached to the Agreement, and all other lease agreements
pertaining to all or any portion of any Property from time to time, each as
amended, restated, supplemented, or otherwise modified from time to time, and
together with all annexes, exhibits, and schedules attached thereto. Each of the
foregoing is referred to individually as a “Lease”.

“Lender” means Lender, as described in the preamble to the Agreement.

“Loan” means the Loan, as described in the recitals to the Agreement.

“Loan Amount” means the Loan Amount, as described in the recitals to the
Agreement.

“Loan Date” means the Loan Date, as described in Section 3(a) of the Agreement.

“Loan Documents” means the Agreement, the Note, the Deeds of Trust, the
Environmental Indemnity Agreement, the Subordination Agreements, the Parent
Guaranty, the other Collateral Documents, and any other agreements, instruments,
documents, and certificates now or hereafter entered into relating thereto or to
the Agreement and to the transactions contemplated thereby or hereby and to
which any Borrower is a party or which secures the obligations of any of the
Borrowers to Lender, each as amended, restated, supplemented, or otherwise
modified from time to time, and together with all annexes, exhibits, and
schedules attached thereto.

“Loan Fee” means $187,500.00, which shall be paid by Borrowers.

. “Lockbox Accounts” means a lockbox account that Borrowers have established
with a United States depository institution approved by Lender for the
collections of payments made to Borrowers pursuant to the Leases and subsequent
payment distributions to Borrowers.

“Master Lease” means that certain Master Lease, made as of August 12, 2010, by
and among G&E Athens, G&E Cape Girardeau, G&E Columbia, and G&E Joplin,
collectively, as the Landlord thereunder, and the Master Tenant, as the Tenant
thereunder, as amended, restated, supplemented, or otherwise modified from time
to time, and together with all annexes, exhibits, and schedules attached
thereto.

“Master Tenant” means Landmark Real Estate Holdings, LLC, a Missouri limited
liability company, in its capacity as the Tenant under the Master Lease,
together with its successors and assigns.

“Maturity Date” means the Maturity Date, as described in Section 3(c) of the
Agreement.

“Note” means the Note, as described in Section 3(e) of the Agreement.

“Obligations” means the Obligations, as described in Section 5(a) of the
Agreement.

“Obligors” means Borrowers and Guarantor(s). Each is referred to individually as
an “Obligor”.

“Operating Subtenants” means, collectively, (a) Landmark Hospital of Athens,
LLC, a Georgia limited liability company; (b) Landmark Hospital of Cape
Girardeau, LLC, a Missouri limited liability company; (c) Landmark Hospital of
Columbia, LLC, a Missouri limited liability company; and (d) Landmark Hospital
of Joplin, LLC, a Missouri limited liability company, each together with its
respective successors and assigns. Each of the foregoing is referred to
individually as an “Operating Subtenant”.

“Parent Guarantor” means Grubb & Ellis Healthcare REIT II, Inc., a Maryland
corporation.

“Parent Guaranty” means that certain Guaranty of even date herewith executed by
Parent Guarantor, as amended, restated, supplemented, or otherwise modified from
time to time, and together with all annexes, exhibits, and schedules attached
thereto.

“Paying Borrower” means a Paying Borrower, as described in Section 14(d)(iii) of
the Agreement.

“Payment Date” means the Payment Date, as described in Section 3(c) of the
Agreement.

“Permits” means Permits, as described in Section 6(a)(iv) of the Agreement.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Prepayment Date” means Prepayment Date, as described in Section 3(d)(ii)(1) of
the Agreement.

“Prepayment Premium” means Prepayment Premium, as described in
Section 3(d)(ii)(2) of the Agreement.

“Properties” means, collectively, certain real property located at (a) 3255
Independence Street, Cape Girardeau, Missouri 63703, in Cape Girardeau County,
Missouri, and the improvements thereon; (b) 604 Old Highway 63 North Columbia,
Missouri 65201, in Boone County, Missouri, and the improvements thereon;
(c) 2040 West 32nd Street, Joplin, Missouri 64804, in Newton County, Missouri,
and the improvements thereon; and (d) 775 Sunset Drive, Athens, Georgia 30606,
in Clarke County, Georgia, and the improvements thereon, each as legally
described in the applicable Deed of Trust. Each is referred to individually as a
“Property”.

“Senior Obligations” means all Indebtedness of Borrowers other than Subordinated
Obligations.

“Subleases” means, collectively, (a) that certain Sublease, dated as of
October 29, 2010, by and between Master Tenant, as Landlord thereunder, and
Landmark Hospital of Athens, LLC, a Georgia limited liability company, as Tenant
thereunder; (b) that certain Sublease, dated as of August 12, 2010, by and
between Master Tenant, as Landlord thereunder, and Landmark Hospital of Cape
Girardeau, LLC, a Missouri limited liability company, as Tenant thereunder;
(c) that certain Sublease, dated as of January 31, 2011, by and between Master
Tenant, as Landlord thereunder, and Landmark Hospital of Columbia, LLC, a
Missouri limited liability company, as Tenant thereunder; and (d) that certain
Sublease, dated as of August 31, 2010, by and between Master Tenant, as Landlord
thereunder, and Landmark Hospital of Joplin, LLC, a Missouri limited liability
company, as Tenant thereunder, each as amended, restated, supplemented, or
otherwise modified from time to time, and together with all annexes, exhibits,
and schedules attached thereto. Each of the foregoing is referred to
individually as a “Sublease”.

“Subordinated Obligations” means that portion of the payment obligations of
Borrowers which is subordinated to the Obligations pursuant to a written
agreement executed by Lender and the other parties thereto in a manner
satisfactory to Lender, including right and time of payment of principal and
interest.

“Subordination Agreements” means all agreements providing for the subordination
of the Subordinated Obligations to the Obligations in a manner satisfactory to
Lender, each as amended, restated, supplemented, or otherwise modified from time
to time, and together with all annexes, exhibits, and schedules attached
thereto, including, without limitation, the Distribution and Management Fee
Subordination Agreement.

“Tenants” means the Master Tenant, the Operating Subtenants, and all other
tenants set forth on SCHEDULE II attached to the Agreement and all other tenants
of any portion of the Properties from time to time. Each is referred to
individually as a “Tenant”.

“Title Policies” means 2006 ALTA Mortgagee’s Loan Title Insurance Policies or
similar policy acceptable to Lender with extended coverage issued by the title
insurance company insuring the lien of the Loan Documents as a valid first,
prior and paramount lien upon the Properties and all appurtenant easements, and
subject to no other exceptions unless approved in writing by Lender and
otherwise satisfying the requirements of Lender. Each is referred to
individually as a “Title Policy”.

“Uniform Commercial Code” means the New York Uniform Commercial Code, as in
effect from time to time.

“United States” and “U.S.” mean the United States of America.

“Yield Amount” means Yield Amount, as described in Section 3(d)(iv) of the
Agreement.

